Citation Nr: 0407733	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-23 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1959 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which determined that new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a bilateral hand disorder had not been 
received, and denied his claim for this benefit.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in February 
2001 it was remanded to the RO for further development, to 
include conducting additional attempts to locate the 
veteran's service medical records, verifying of the veteran's 
Army Reserve duty after July 21, 1961, requesting releases 
from the veteran for any additional evidence not already of 
record, affording the veteran with a new VA examination and 
obtaining a medical opinion regarding the etiology of the 
veteran's bilateral hand disorder, and undertaking any 
additional development necessary under the Veterans Claims 
Assistance Act of 2000, which has since been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a rating decision dated in September 1996, the RO 
originally denied the veteran's claims for service connection 
for a bilateral hand disorder; this denial was confirmed and 
continued in a rating decision dated in February 1997.

3.  The veteran did not file a timely appeal to the RO's 
February 1997 decision.

4.  The evidence received since the time of the RO's February 
1997 decision is of such significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claims for service connection for a bilateral hand 
disorder.

5.  The only medical opinion of record addressing the 
etiology of the veteran's current bilateral hand disorder 
indicates that it is less likely than not that the veteran's 
bilateral hand disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The February 1997 RO rating decision which denied service 
connection for a bilateral hand disorder is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 3.104(a), 
20.302, 20.1103 (2003).

2.  The evidence received since the February 1997 RO rating 
decision is new and material, and the claim for this benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  A bilateral hand disorder was neither incurred in nor 
aggravated by the veteran's active duty military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The VCAA 
eliminated the former statutory requirement that claims be 
well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the appellant's claim to reopen was filed in October 1998, 
prior to the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim to 
reopen the claim for service connection for a bilateral hand 
disorder, as well as notice of the specific legal criteria 
necessary to substantiate this claim.  The Board concludes 
that discussions as contained in the initial rating decision 
dated in December 1998, in the statement of the case (SOC) 
issued in March 1999, at the time of a hearing before an RO 
hearing officer in May 1999, in the supplemental statements 
of the case (SSOCs) issued in September 1999 and October 
2003, in the Board remand dated in February 2001 and in 
correspondence to the appellant have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim. 

Furthermore, the Board observes that in a lengthy letter to 
the appellant dated in May 2001, the RO provided the 
appellant with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the appellant's claim, and 
specifically identified what evidence was needed from the 
appellant versus what evidence VA would attempt to procure.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that the veteran 
understands the nature of the evidence needed to substantiate 
his claim.  As the RO has completely developed the record, 
the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence has 
been met.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes extensive post-service private inpatient and 
outpatient treatment notes, discharge summaries, and 
examination reports, including x-rays and neurological 
studies, the reports of two VA examinations, a medical 
etiological opinion by a VA examiner rendered following a 
review of the veteran's claims file and examination of the 
veteran, the transcript of a hearing held before an RO 
hearing officer in May 1999, and several personal statements 
made by the veteran in support of his claim.  As will be set 
forth in detail below, the RO has undertaken extensive 
efforts to locate the veteran's service medical records, to 
no avail.  The RO has obtained all pertinent records 
available regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  Additionally, the veteran does not allege, nor 
does the record reflect, that there exists outstanding 
evidence relevant to the issue on appeal.  As such, the Board 
finds the VA's duty to assist in this case has been met.  
Taking these factors into consideration, there is no 
prejudice to the appellant in proceeding to consider his 
claim for this benefit.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In light of the foregoing, the Board finds 
that under the circumstances of this case, VA has made 
reasonable efforts to assist the appellant in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veteran Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application to reopen was received on October 19, 
1998.  Thereafter, in a rating decision dated in December 
1998, the appellant's claim was adjudicated.  Only after that 
rating action was promulgated did the AOJ, in May 2001, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate his claim to reopen the 
claim for service connection for a bilateral hand disorder, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to these claims, as explained 
above.  VA believes that the Pelegrini decision is incorrect 
as it applies to cases where, as here, the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App at 421.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Pelegrini, 17 Vet. App at 422.  
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board in 
February 2004, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant in 
October 2003.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA and provided lengthy 
testimony showing why he believes he is entitled to the 
reopening and granting of his claim for service connection 
for a bilateral hand disorder.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  However, the changes to this 
regulation are effective prospectively only for claims filed 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  As the veteran's claim to reopen was filed in 
October 1998, which is well before that date, the former 
provisions of 38 C.F.R. § 3.156(a) are for application in 
this case.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a September 1996 rating decision, the RO initially denied 
the veteran's claim for service connection for a bilateral 
hand disorder on the basis that while the evidence showed 
evidence of bilateral hand disorder at the time of a VA 
examination in June 1995, there was no evidence of such a 
problem either in service or for many years thereafter.  At 
that time, the RO noted that the veteran's service medical 
records were unavailable, and had not been found despite 
numerous attempts to locate them.  The RO also noted that on 
the veteran's initial application for service connection for 
a bilateral hand disorder, he indicated that he was first 
treated for his hand problems in 1976, more than a decade 
after service.  The veteran did not appeal this decision.

In August 1996, the RO received a statement from a friend of 
the veteran in which the author stated that he had known the 
veteran since they were both young, and that the veteran 
"only spoke of his abnormalities with his hands after his 
stay in the military."  In a rating decision dated in 
February 1997, the RO confirmed and continued its prior 
denial of service connection for a bilateral hand disorder, 
finding that the statement from the veteran's friend merely 
served to confirm that the veteran had a bilateral hand 
disorder after service, as already established by other 
current evidence, but did not show that this disorder was 
actually incurred in or aggravated by the veteran's military 
service.

The veteran was notified of the RO's determination and of his 
appellate rights by a letter dated in February 1997.  
However, no appeal was filed within one year of notification 
of the February  1997 denial; therefore, the decision became 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 (2003).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App., 251, 
253 (1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, "[n]ew and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final February 1997 
decision includes the following items:  a statement from 
Kenneth E. Yagodich, M.D., a physician in private practice, 
dated in September 1998; a statement from John P. Morgan, 
M.D., a private orthopedic surgeon, dated in October 1998; a 
statement from a friend of the veteran dated in May 1999; the 
transcript of a hearing held before an RO hearing officer in 
May 1999; a statement from Dr. Yagodich dated in July 1999; 
treatment records from Community Methodist Hospital dated 
from November 1970 to September 1995; an x-ray report from 
St. Mary's Medical Center dated in August 1998; treatment 
records from St. Mary's Medical Center dated in August 2000; 
treatment records from Richard E. Bell, M.D., a physician at 
Rheumatology Consultants, a private health care facility, 
dated from October 1998 to May 1999; treatment records from 
Dr. Yagodich dated from July 1998 to July 2001; the report of 
a VA examination conducted in July 2003; and numerous 
statements by the veteran submitted to VA.  

The Board finds that these records bear directly and 
substantially upon the specific matter under consideration, 
are neither cumulative nor redundant, and in connection with 
evidence previously assembled are so significant that they 
must be considered in order to fairly decide the merits of 
the claim.  Therefore, the claim for service connection for a 
bilateral hand disorder is reopened.

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review of 
the merits of the veteran's claim at this time.  In Bernard 
v. Brown, 4 Vet. App. 384 (1994), the United States Court of 
Appeals for Veterans Claims (Court) held that before the 
Board can address a question that has not been decided by the 
RO, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  In the instant case, the Board finds that the 
veteran will not be prejudiced by proceeding to adjudicate 
this issue on a de novo basis.  The Board observes that the 
RO issued a SOC in March 1999, at which time the veteran was 
notified of all applicable laws and regulations pertaining to 
service connection, including those provisions relating to 
direct service connection, aggravation of a preservice 
disability, the burden of proof, reasonable doubt, and VA's 
duty to assist.  In addition, the veteran has been given 
multiple opportunities to submit evidence and argument on the 
merits of the issue, which he has done, and the RO has fully 
addressed these arguments.  Furthermore, at the time of the 
veteran's May 1999 hearing, noted above, the veteran 
testified extensively regarding the merits of his claim that 
his bilateral hand disorder should be service connected.  
Under these circumstances, the Board may proceed to 
adjudicate this claim without prejudice to the veteran.

In reviewing the record, the Board observes that VA has been 
unable to locate the veteran's service medical records, 
despite extensive efforts to do so.  The RO requested the 
veteran's service medical records from the National Personnel 
Records Center (NPRC) in May 1995, November 1995 and April 
1996.  In a response dated in May 1996, the NPRC stated that 
"We cannot locate the records needed to reply to your 
request," and asked that the RO have the veteran complete 
and return an enclosed NA Form 13075, Questionnaire About 
Military Service, so that a more extensive search could be 
undertaken.  A notation on this form indicates that the RO 
sent the NA Form 13075 to the veteran on May 21, 1996, and 
suspended the veteran's claim for 90 days to wait for the 
return of this document.  The veteran's claims file does not 
show that this form was ever returned by the veteran.

Approximately 90 days later, in August 1996, the RO sent the 
veteran a follow-up letter, indicating that VA had still been 
unable to obtain his service medical records, and requesting 
that he submit "any relevant documents in your possession."  
In response, the veteran submitted an Installation Clearance 
Record indicating his departure from the Fort Lee, Virginia 
installation on July 21, 1961.  He also submitted several 
documents relating to Reserve duty in 1961, 1963 and 1965.  
In a cover letter accompanying these documents, the veteran 
reported that he received his military discharge from Fort 
Hayes, Ohio, and that some of his military records could be 
located there.

In February 2001, the veteran's claim was remanded by the 
Board to the RO.  At that time, the Board concluded that 
further efforts to locate the veteran's service medical 
records were warranted.  The Board instructed the RO to make 
a further attempt to obtain service medical records from the 
Fort Hayes, Ohio facility referenced by the veteran.  
Therefore, in April 2001 the RO sent a letter to the 
Headquarters, Commanding Officer, 20th Army Corps, Fort 
Hayes, Columbus, Ohio with a request that this facility 
forward any of the veteran's service medical records in their 
possession.  The Board notes that this name and address were 
provided to VA by the veteran himself in an undated letter.  
When no response was received from this facility, in 
September 2001 the RO sent a second letter to Fort Hayes in 
Columbus, Ohio.  It does not appear from the record that 
there has been any response to this second request.

The Board observes that the RO also sent multiple letters to 
the State Adjutant General in Columbus, Ohio seeking any 
Reserve service records, but in a response dated in April 
2003, this office indicated that "This department maintains 
Ohio National Guard records only."  This office suggested 
that the RO contact the NPRC for the records they were 
seeking.  

In addition, in its remand the Board instructed the RO to 
verify whether the veteran performed any Army Reserve service 
after July 21, 1961, and if so, to determine the nature of 
this service.  In response, in February 2001 the RO sent the 
veteran a letter requesting that the veteran provide the 
complete name of his Reserve unit.  The RO enclosed a NA Form 
13075 for the veteran to complete and return in order to 
assist the RO in requesting any such records.

In response to the request for Reserve duty information, the 
veteran submitted three items of evidence.  First, the 
veteran submitted a signed and dated statement in which he 
indicated "I was excused from all Reserve[] duty."  Second, 
he submitted his DD Form 214, Armed Forces of the United 
Stated Report of Transfer or Discharge, reflecting active 
duty service from July 23, 1959 to July 21, 1961, as well as 
several documents relating to Reserve duties, all of which 
were previously of record.  Finally, the veteran submitted a 
completed NA Form 13075, Questionnaire About Military 
Service, indicating that his only service was "2 YRS." in 
the Army, from 1959 to June 21, 1961, and was served at Fort 
Lee, Virginia.  Again, no Reserve duty was indicated.  

In response to these documents, the RO wrote to the NPRC and 
requested that they furnish a copy of all active duty for 
training orders and service medical records for the veteran.  
In a response dated in May 2002, the NPRC indicated the 
following:

The National Personnel Records Center has 
conducted an extensive and thorough 
search of the above veteran's military 
personnel folder from among our holdings.  
We were unable to locate the record 
identified in your request.  On the basis 
of the request presented to NPRC, we have 
concluded that the records either do not 
exist, that NPRC does not have then, or 
that further efforts to locate them at 
NPRC would be futile.

In reviewing this claim, the Board observes that there is 
some dispute as to the precise date of the inservice 
bilateral hand injury alleged by the veteran.  The Board 
observes that the veteran has consistently stated that his 
bilateral hand injury was incurred in cold weather in the 
early 1960s, while officially stationed at Fort Lee, 
Virginia.  He testified in September 1999 that he incurred 
this injury while serving on a two-week "field mission" at 
Camp Pickett, Virginia.  He reported that he was seen for his 
hand injury by a doctor back at Fort Lee, Virginia, where he 
was permanently stationed, at about that time, and that this 
doctor recorded his injury in his service medical records.  

The veteran's official DD 214 states that the veteran had 
active duty service from July 23, 1959 to July 21, 1961, at 
which time he was transferred from Fort Lee, Virginia to the 
United States Army Reserve.  In his original VA Form 21-526, 
Veteran's Application for Compensation or Pension, the 
veteran stated that he suffered from hand contractures in 
1960.  However, in a statement received by VA in September 
1995, the veteran stated that he was "discharged from Fort 
Lee VA June 22nd 1962," and was seen on sick call for his 
hand problems in 1961.  In a subsequent statement from the 
veteran received by VA in March 1998, the veteran stated that 
he "went to the military hosp. in Fort Lee Virginia 1960" 
because his hands had started to give him problems.  In his 
notice of disagreement, received by VA in March 1999, the 
veteran again stated that his "Hands were examined at Fort 
Lee VA in 1960."  However, at the time of his hearing before 
an RO hearing officer in May 1999, the veteran testified that 
he got out of the service in June 1962, and was treated for 
his hand problems by a doctor at Fort Lee, Virginia in 
November 1961.  As noted above, on his NA Form 13075, the 
veteran stated that his only service was from 1959 until June 
21, 1961.  

Based on a review of all of these records, it appears that 
the injury alleged by the veteran would have occurred in 
November 1960, not November 1961.  This is consistent not 
only with the official service personnel records, which show 
that the veteran's official active duty military service was 
from July 23, 1959 to July 21, 1961, but also with the 
veteran's own oft-repeated assertion that he suffered from 
his hand injury in 1960, and with his report on the NA Form 
13075 of having been discharged in 1961.  It appears that the 
veteran's assertions during his hearing and in his September 
1995 statement that he was treated for his hand injury in 
1961 were based upon the mistaken recollection that he was 
discharged in June 1962 (as explicitly stated by the veteran 
on both occasions), rather than one year earlier in July 
1961.  Similarly, it appears that the veteran's statement on 
his NA Form 13075 that he was discharged from active duty on 
June 21, 1961 is in error, as the official records indicate 
that the veteran was discharged on July 21, 1961.  

In any case, the Board finds that, based on the totality of 
the evidence, that the alleged injury would have occurred 
while the veteran was on active duty, not on any subsequent 
Reserve duty.  The Board bases this conclusion not only on 
the veteran's statements that he suffered a bilateral hand 
injury in 1960, which was during the veteran's period of 
active duty service, but also on the fact that while official 
documentation indicates that the veteran was under a period 
of Reserve duty obligation from July 1961 to July 1965, there 
is no evidence which indicates that the veteran actually 
underwent any Reserve training during this period.  On the 
contrary, the veteran himself has explicitly stated that he 
"was excused from all Reserve[] duty."  As such, the Board 
is satisfied that all reasonable efforts have been undertaken 
to obtain all relevant service department records in this 
case.

A review of the veteran's claims file reveals that there is 
no evidence relating to a bilateral hand disorder until July 
1977, at which time he presented to Methodist Hospital with 
complaints of pain in the right shoulder and right arm plus a 
chronic history of morning stiffness and pain and stiffness 
in the hands.  He reportedly had had morning stiffness for 
"several years."  He was admitted for possible rheumatoid 
arthritis.  However, testing for rheumatoid arthritis was 
negative, and the final relevant discharge diagnosis was 
possible collagen disease.  

He was next treatment for similar complaints at this facility 
in August 1982, at which time he reported increasing pains 
and tingling over both hands.  This was preceded by skin 
changes consisting of tightening of the skin that covers both 
hands.  The examiner noted that the veteran had "apparently 
had this for five years now," but that no etiology had ever 
been determined.  Following a battery of tests, the veteran 
was given a final relevant diagnosis of possible mild 
peripheral neuritis.

Since then, the veteran has been treated for, and diagnosed 
as having, a bilateral hand disorder on many occasions, 
variously diagnosed over the years as sclerodactyly, 
Raynaud's syndrome, diabetic cheiroarthropathy, systemic 
sclerosis, Dupuytren's contracture, palmar fasciitis, 
tendinitis of the flexor tendons of the wrists, possible 
carpal tunnel syndrome, and arthritis.  However, the Board 
observes that there is only one medical opinion of record 
which addresses the issue of the etiology and date of onset 
of the veteran's bilateral hand disorder.  This opinion is 
found in the report of a medical examination conducted in 
July 2003, pursuant to the Board's February 2001 remand.

At the time of the July 2003 VA examination, the veteran 
indicated that his history of bilateral hand pain went back 
to about 1960 while he was stationed at Fort Lee in Virginia.  
He stated that at that time, his hands began to ache all the 
time and he developed a "drawing" sensation in his fingers.  
No specific injuries to his hands were noted at that time.  
He reported that he was advised of the possibility of surgery 
at that time but was also advised that surgery could make the 
problem worse so he declined further treatment.  The examiner 
commented that a review of the veteran's claims file records 
showed that he was evaluated for hand problems in about 1977, 
at which time he was noted to have a history of hand 
pain/stiffness for "several years."  He was again evaluated 
in 1982 at which time a history of hand problems was noted to 
be of about five years' duration with a possible diagnosis of 
scleroderma of the hands.  Similar diagnoses were given in 
1998/99.  The examiner also noted that physicals conducted in 
1970 and 1972 in the records "show no indication of hand 
abnormalities."  The examiner also discussed the more recent 
evidence and current evidence.  Following an examination, the 
examiner rendered diagnoses of chronic bilateral hand 
pain/stiffness, scleroderma-like disease of the hands 
bilaterally, and degenerative arthritis of the bilateral 
wrists.  He then offered the following discussion in response 
to the RO's request for an etiology opinion:

Vet does indicate chronic bilateral hand 
pain and stiffness for "years" with 
scleroderma-like disease noted as well as 
apparent degenerative arthritis in both 
wrists.  However, there is no evidence in 
C-file records to verify that problem 
dates back to 1960's (service period).  
Can only be verified going back to the 
mid-1970's.  Thus in my opinion it 
appears not as likely as not that 
problems [are] related to his military 
service.

Following a review of the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral hand disorder.  The 
evidence first documents complaints of bilateral hand 
problems in 1977, some 15 years after discharge.  Although 
some of the recent medical reports, including the July 2003 
examination report, noted the veteran's assertion that he 
began experiencing hand problems in 1960, these notations 
appear to merely reflect a recordation of historical 
information relayed by the veteran, rather than indicating a 
medical opinion relating current hand problems to this time, 
particularly as they were contained in the sections of the 
reports discussing the veteran's past medical history.  In 
any case, "evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The only medical opinion which addresses the veteran's 
contention of service incurrence is the July 2003 VA 
examination report, at which time the examiner interviewed 
the veteran, conducted a thorough review of the medical 
evidence contained in the veteran's entire claims file, 
examined the veteran, and then concluded that is was less 
likely than not that the veteran's history hand disorder is 
related to his military service.  Furthermore, as noted by 
this examiner, complete physical examinations at Methodist 
Hospital in November 1970 and February 1972 showed no 
relevant abnormalities.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any current bilateral hand disorder is related to his active 
duty military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, 
he is not qualified to express an opinion regarding any 
medical causation of his bilateral hand disorder.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Similarly, the 
testimony of the veteran's sister, in which she stated that 
she recalled that after service the veteran's hands looked 
"weird," while credible, cannot serve to establish that his 
current hand disorder is etiologically related to a disease 
or injury in service.  Thus, the Board finds that the 
veteran's contention that his current bilateral hand 
disorder, first shown by the record in 1977, some 15 years 
after discharge, is related to an injury incurred in 1960 
while in cold weather in the military cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a bilateral hand disorder.  In 
reaching this decision the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral hand 
disorder is reopened.  To this extent only, the appeal is 
allowed.

Service connection for a bilateral hand disorder is denied.


	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



